Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF WISCONSIN

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Greenpoint Tactical Income Fund LLC

2.   All other names debtor
     used in the last 8 years
                                  DBA Greenpoint
     Include any assumed          DBA Greenpoint Fund
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  111 E. Kilbourne Ave., Fl 28
                                  Milwaukee, WI 53202-6633
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Milwaukee                                                      Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                 Case 19-29613-gmh            Doc 1 Filed
                                       Voluntary Petition for Non-Individuals Filing10/04/19
                                                                                     for Bankruptcy Page 1 of 9                                     page 1
Debtor    Greenpoint Tactical Income Fund LLC                                                           Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            None of the above

                                        B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?
                                            Chapter 9
                                            Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12



9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8          Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                      Case 19-29613-gmh            Doc 1 Filed
                                            Voluntary Petition for Non-Individuals Filing10/04/19
                                                                                          for Bankruptcy Page 2 of 9                                       page 2
Debtor   Greenpoint Tactical Income Fund LLC                                                       Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201               Case 19-29613-gmh            Doc 1 Filed
                                     Voluntary Petition for Non-Individuals Filing10/04/19
                                                                                   for Bankruptcy Page 3 of 9                                              page 3
Debtor    Greenpoint Tactical Income Fund LLC                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on
                                                  MM / DD / YYYY


                             X                                                                            Christopher J. Nohl
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Signatory




18. Signature of attorney    X                                                                             Date
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Michael P. Richman
                                 Printed name

                                 Steinhilber Swanson LLP
                                 Firm name

                                 122 West Washington Ave. Suite 850
                                 Madison, WI 53703-2732
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     608-630-8990                  Email address      mrichman@steinhilberswanson.com

                                 1105569 WI
                                 Bar number and State




Official Form 201                 Case 19-29613-gmh            Doc 1 Filed
                                       Voluntary Petition for Non-Individuals Filing10/04/19
                                                                                     for Bankruptcy Page 4 of 9                                            page 4
 Fill in this information to identify the case:
 Debtor name Greenpoint Tactical Income Fund LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                WISCONSIN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Chrysalis Financial                                                                                                                                                                 TBD
 LLC
 111 E. Kilbourn
 Ave., FL 28
 Milwaukee, WI
 53202-6633
 Duff & Phelps, LLC                                                                                                                                                                  TBD
 411 E. Wisconsin
 Ave., Suite 1900
 Milwaukee, WI
 53202
 Erick Hallic                                                                                                                                                                        TBD
 7484 Summit Ridge
 Road
 Middleton, WI 53562
 Greenpoint Asset                                                                                                                                                                    TBD
 Management II LLC
 Lauren Kelley,
 Registered Agent
 22 E. Mifflin St.,
 Suite 302
 Madison, WI
 53703-4243
 Hurley Burish, S.C.                                                                                                                                                                 TBD
 33 E. Main Street,
 Suite 400
 Madison, WI 53703
 Husch Blackwell                                                                                                                                                                     TBD
 555 E. Wells Street,
 Suite 1900
 Milwaukee, WI
 53202-3819
 Jane Ewens                                                                                                                                                                          TBD
 P.O. Box 27
 North Lake, WI
 53064



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                          Case 19-29613-gmh                     Doc 1        Filed 10/04/19                   Page 5 of 9
 Debtor    Greenpoint Tactical Income Fund LLC                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kent Loehrke                                                                                                                                                                        TBD
 N41W27660 Ishnala
 Trail
 Pewaukee, WI 53072
 Susan Ewans                                                                                                                                                                         TBD
 1335 Union St., Apt
 10
 San Francisco, CA
 94109
 Tierney Sharif                                                                                                                                                                      TBD
 225 N. Columbus
 Dr., #5904
 Chicago, IL 60601




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                          Case 19-29613-gmh                     Doc 1        Filed 10/04/19                   Page 6 of 9
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Atty Paul R. Jacquart
    Hansen Reynolds LLC
    301 N. Broadway St., Ste 400
    Milwaukee, WI 53202-2660

    Chrysalis Financial LLC
    111 E. Kilbourn Ave., FL 28
    Milwaukee, WI 53202-6633

    Duff & Phelps, LLC
    411 E. Wisconsin Ave., Suite 1900
    Milwaukee, WI 53202

    Erick Hallic
    7484 Summit Ridge Road
    Middleton, WI 53562

    Erick J. Hallick
    24844 W. Lake Forrest Lane
    Shorewood, IL 60404

    Greenpoint Asset Management II LLC
    Lauren Kelley, Registered Agent
    22 E. Mifflin St., Suite 302
    Madison, WI 53703-4243

    Hurley Burish, S.C.
    33 E. Main Street, Suite 400
    Madison, WI 53703

    Husch Blackwell
    555 E. Wells Street, Suite 1900
    Milwaukee, WI 53202-3819

    Jane Ewens
    P.O. Box 27
    North Lake, WI 53064

    Kent Loehrke
    N41W27660 Ishnala Trail
    Pewaukee, WI 53072

    Kravit, Hovel & Krawczyk, S.C.
    825 N. Jefferson Street, 5th Floor
    Milwaukee, WI 53202

    Murphy Desmond S.C.
    Atty. Steve Morgan
    33 E. Main Street, Ste 500
    Madison, WI 53703

    Susan Ewans
    1335 Union St., Apt 10
    San Francisco, CA 94109



             Case 19-29613-gmh    Doc 1   Filed 10/04/19   Page 7 of 9
Tierney Sharif
225 N. Columbus Dr., #5904
Chicago, IL 60601




         Case 19-29613-gmh   Doc 1   Filed 10/04/19   Page 8 of 9
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Greenpoint Tactical Income Fund LLC                                                            Case No.
                                                                                  Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Greenpoint Tactical Income Fund LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:
 Chrysalis Financial LLC
 111 E. Kilbourn Ave., FL 28
 Milwaukee, WI 53202-6633
 Greenpoint Asset Management II LLC
 Lauren Kelley, Registered Agent
 22 E. Mifflin St., Suite 302
 Madison, WI 53703-4243




    None [Check if applicable]




 October 4, 2019                                                      /s/ Michael P. Richman
 Date                                                                 Michael P. Richman
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Greenpoint Tactical Income Fund LLC
                                                                      Steinhilber Swanson LLP
                                                                      122 West Washington Ave. Suite 850
                                                                      Madison, WI 53703-2732
                                                                      608-630-8990 Fax:608-630-8991
                                                                      mrichman@steinhilberswanson.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

                                     Case 19-29613-gmh                    Doc 1     Filed 10/04/19         Page 9 of 9
